Citation Nr: 1317077	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-41 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of injury to the left leg.

2.  Entitlement to service connection for residuals of injury to the left leg.

3.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1975 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 rating decision of the Louisville, Kentucky, Regional Office (RO).

The issue of entitlement to service connection for a low back disability has been raised by the record in a statement received by the RO in April 2010.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board thus does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 

The issues of service connection for a left leg disability and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a left leg disability, claimed as residuals of injury to the left leg and hip, in a September 1989 rating action; however, appellate review was not perfected and the determination is final. 

2.  Evidence added to the record since the September 1989 rating action relates to unestablished facts necessary to substantiate the claim and raises the possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence added to the record since the September 1989 rating decision, denying service connection for a left leg and hip disability, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the service connection claim for a left leg disability and remands it for further development.  As such, no discussion of VA's duty to notify and assist is necessary.

The Board notes that the RO declined to reopen the Veteran's left leg disability service connection claim in the September 2008 rating action.  Thus, the preliminary question of whether previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying claim on its merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As such, the Board must address the threshold question of whether new and material evidence has been received since the last final determination. 

The RO denied the Veteran's initial service connection claim for residuals of injury to the left leg and hip in September 1989.  At the time, the evidence of record included service treatment records, the Veteran's statements, and a June 1989 VA treatment record.  However, the RO concluded that the evidence failed to demonstrate that the condition was incurred in or related to military service.  The Veteran did not appeal this determination.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.

The September 1989 rating decision is the last final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen the claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 
Various pieces of evidence have been added to the record since the aforementioned September 1989 rating decision, to include post-service treatment records and lay statements from the Veteran.  Significantly, in May 2007, the Veteran sought treatment for left hip and left knee pain with some thigh numbness, reporting that his symptoms had been going on for years and were related to getting hit in the left hip/knee while in the military.  Additionally, the Veteran submitted a May 2009 imaging report showing left knee findings consistent with an old injury, and in an April 2010 statement, the Veteran alleged that the injury in service to his left leg was the only injury he ever sustained to that leg.  That new evidence is presumed credible for the purposes of reopening the claim.  Collectively, that new evidence suggests a possible nexus between the Veteran's current left leg disability and his service.  Ultimately, the evidence associated with the claims folder since the September 1989 rating action considered in light of VA's duty to assist sufficiently raises a reasonable possibility of substantiating the previously denied service connection claim for a left leg disability.  Thus, new and material evidence, within the meaning of 38 C.F.R. § 3.156(a), has been received and the matter is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

The service connection claim for a left leg disability is reopened; to this extent, the appeal is granted.


REMAND

Having reopened the Veteran's service connection claim for a left leg disability, VA has a duty to assist him in the development of the claim, by conducting appropriate medical inquiry.  Service treatment records show that the Veteran was treated for  left thigh contusions after he was struck by an automobile in July 1976.  The Veteran has provided a competent account of relevant left leg symptomatology and the competent medical evidence of record suggests he may have a current left leg diagnosis.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In light of the foregoing, the Board finds a remand for appropriate VA examination is necessary and the claim must be remanded.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, the Board finds that further remand is necessary with respect to the Veteran's claim for service connection for a respiratory disorder, to include COPD.

Service treatment records show respiratory complaints in service variously attributed to diagnoses of pneumonia, possible viral pneumonia, chronic pneumonitis, and viral syndromes.  During treatment, basilar wheezing and/or rales were clinically observed.  Additionally, in March 1978, the Veteran was assessed to have chest pain associated with labored breathing, and later that month, he reported that at times he has difficulty breathing.  Various treatment notes indicate that the Veteran was a smoker and was encouraged to quit tobacco.  Chest x-rays in December 1975 and September 1978 showed clear lungs, and the Veteran denied shortness of breath on a September 1977 dental questionnaire.  Similarly, the Veteran's September 1978 separation examination was negative for respiratory problems.  

Post service treatment records show diagnoses of emphysema pulmonary nodules, pulmonary bronchiectasis, and chronic obstructive pulmonary disease.  Additionally, VA treatment notes dated in December 2009 show pulmonary findings related to nonservice-connected rheumatoid arthritis.

The Veteran was afforded a VA examination in August 2008 for a medical opinion as to whether it is at least as likely as not that the Veteran's claimed respiratory disorder is related to or had its onset in service.  The VA examiner opined that the Veteran's current COPD and/or respiratory issues are less likely as not related to the pneumonia diagnosed in service because chest x-ray in service was negative for pneumonia.  The examiner further found that pneumonitis is not related to a diagnosis of COPD.  The examiner found that the Veteran's COPD is most likely caused by his history of smoking.  However, the examiner did not opine as to whether the Veteran's chronic respiratory complaints documented during service were the initial manifestation of the Veteran's current respiratory problems.  

In this regard, the Board notes in cases such as this one where the claim was filed after June 9, 1998, VA is prohibited from granting service connection for disability or death due to disease or injury attributable to the use of tobacco products during a veteran's active service.  38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2012).  Because the Veteran's claim was filed after June 9, 1998, service connection will be warranted only if the Veteran's respiratory disorder had its initial onset during service or is otherwise related to his active service.  38 U.S.C.A. § 1103(b) (West 2002); 38 C.F.R. § 3.300(b) (2012).  

Further, although the August 2008 VA examiner found that the Veteran's pneumonia and chronic pneumonitis are not related to his COPD, he did not account for the March 1978 complaints of difficulty breathing and labored breathing, nor did he discuss the multiple instances in which wheezing and rales were documented.  Accordingly, the Board finds the August 2008 VA opinion to be inadequate, and that additional examination is necessary.  VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the Board regrets the additional delay in this case, these matters must be returned to the RO to secure adequate VA medical opinions.

Additionally, the Board finds that the record does not reflect sufficient attempt to obtain relevant private treatment records generated since January 2007, and relevant VA treatment records since February 2010.  VA is obligated to attempt to obtain and consider these records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3)  (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).  As such, the Board has no discretion and must remand this appeal to attempt to obtain any outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or who were contemporaneously informed, of his left leg and respiratory symptomatology or diagnoses; and medical statements in support of his claims, including from his medical care provider(s). 

2.  Contact the Veteran and request him to identify all sources of respiratory and left leg treatment, hospitalization and examination from any private physician(s) and facility(ies) since January 2007.  Thereafter, the RO should undertake appropriate efforts to obtain any indicated records.  The RO must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the claims file, to include obtaining notation that no additional records are available on the Virtual VA system if VA treatment records are identified.

3.  Then schedule the Veteran for appropriate VA examinations to determine the nature, onset, and etiology of his claimed left leg disability and respiratory disorder.  The claims folder should be made available to, and reviewed by the examiners, with such review noted in the provided examination report.  The respective examiners should record the full history of the condition, as appropriate, including the Veteran's account of symptomatology. 

Regarding the left leg disability, the examiner should note all left leg pathology found to be present, if any.  Then, with regard to any diagnosed condition, the examiner should state the likelihood that the condition:

(i) had its onset in service or within one year of separation;

(ii) is related to any incident or event during military service, to include the left thigh contusions treated in July 1976 after the Veteran was struck by a vehicle.

Regarding the respiratory disorder, the examiner should opine as to whether it is at least as likely as not that any respiratory disorder found to be present, to include COPD, is related to or had its onset during service.  The examiner must acknowledge and discuss the respiratory signs (wheezes, rales) and symptoms (difficulty breathing, labored breathing) documented in the service treatment records.

In offering the above requested opinion, the examiner must state whether, regardless of its etiology, the respiratory symptoms shown in service were the initial manifestations of the Veteran's current respiratory disability(ies).

The examination reports must reflect the examiners' consideration and analysis of both the medical and lay evidence of record.  All necessary testing should be completed with the relevant findings reported in detail.  All provided opinions should be supported by a clearly stated rationale. 

4.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


